    Case 1:21-mj-00274-RMM Document 13 Filed 03/22/21 Page 1 of 9




                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA       *
                               *
                               *
                               *
           vs.                 *    CASE NO. 21-mj-274
                               *
SHAWN CORTES MOSES             *
                               *
               Defendant       *
_____________________________________________________________

                  DEFENDANT’S MOTION TO REVIEW
                    PRETRIAL DETENTION ORDER

      Comes now the Defendant, by and through his attorney, and

respectfully requests de novo review of the Magistrate Judge’s decision to

detain him pending trial. Mr. Moses is not a flight risk, and he is not a

danger to the community—in fact, the charged offense allegedly occurred some

three years prior to his arrest, and there is no allegation or indication that he

has been arrested or convicted of any criminal activity since that date. Mr.

Moses does not have any criminal convictions. Despite the rebuttable

presumption of detention applicable to this case due to the nature of the

charges herein, we submit that Mr. Moses’ lack of criminal record, his

personal reliability, willingness and ability to comply with any Court Orders

and directives, his family and other ties to the community and the
    Case 1:21-mj-00274-RMM Document 13 Filed 03/22/21 Page 2 of 9




Washington Metropolitan area, and the evaluation and treatment

opportunities available to him are sufficient to rebut the presumption of

dangerousness in this case. Additionally we submit that the community,

including Mr. Moses, would be better served by having him utilize the pretrial

period proactively, by undergoing evaluation and intensive counseling and

treatment as determined by a trained professional. Mr. Moses’ family has

identified a Center where he may do so. The National Institute for the Study,

Prevention and Treatment of Sexual Trauma was established by Dr. Fred

Berlin, who is nationally known in the area of the evaluation and treatment of

sexual disorders. Mr. Moses and the community would be much better served

by making efforts to gain insight into whether or what evaluation or treatment

may be indicated herein, and being able to interact with Dr. Berlin’s facility to

determine whether or what is appropriate at this early stage of the case.

Consequently, Mr. Moses requests that the Court release him to home

detention with GPS, with allowances to leave for court appearances, meetings

with counsel, meetings with the Pretrial Services Agency and

medical/evaluation/therapy appointments and any other conditions the

Court deems appropriate, and submits that this combination of conditions

would be sufficient to protect the community under the circumstances herein.



                                                                               2
    Case 1:21-mj-00274-RMM Document 13 Filed 03/22/21 Page 3 of 9




As of the filing of this motion Counsel for Mr. Moses has not been able to

connect with AUSA Larson regarding her position on this motion despite

efforts by both sides to do so, and consequently cannot include the

Government’s position on this request.

                              BACKGROUND

      At the initial appearance on March 3, 2021, the government moved for

detention pending trial pursuant to the federal bail statute, 18 U.S.C. §

3142(f)(1)(A) (hereinafter BRA), because the charged offense is considered a

crime of violence, stating that there is no condition or combination of

conditions that will reasonably assure the safety of any person and the

community. The government’s motion was granted by the Court. The

government’s oral argument at the detention hearing was supplemented by

the Government’s Memorandum for Pretrial Detention, ECF Docket No. 3.

                         STANDARD OF REVIEW

      On request for review of the release order in this case, this Court

considers de novo the Magistrate Judge’s decision that pretrial detention is

necessary to safeguard the community.

      Neither § 3142 nor § 3145 of the BRA specifies the standard of
      review to be applied by a district court reviewing a magistrate
      judge's release or detention order, and "the D.C. Circuit has not
      yet addressed the issue." United States v. Hunt, 240 F. Supp. 3d


                                                                               3
    Case 1:21-mj-00274-RMM Document 13 Filed 03/22/21 Page 4 of 9




         128, 132-33 (D.D.C. 2017). Nonetheless, both the BRA and the
         Federal Magistrates Act, 28 U.S.C. § 636 support the
         conclusion, reached by every circuit to have considered the
         question, that a district court reviews a magistrate judge's release
         or detention order de novo.


United States v. Chrestman, 2021 U.S. Dist. LEXIS 36117 (February 26, 2021)

         Under the BRA, pretrial detention must be supported by clear and

convincing evidence when the justification involves the safety of the

community. See id., see also U.S. v. Simpkins, 826 F.2d 94, 96 (D.C. Cir.

1987).

NATURE AND CIRCUMSTANCES OF THE OFFENSES CHARGED

         Mr. Moses was arrested on March 3, 2021, and he has been charged via

Criminal Complaint with the Sexual Exploitation of Children, in violation of

Title 18 United States Code Sections 2251(a), and First Degree Child Sexual

Abuse with Aggravating Circumstances, in violation of D.C. Code §§ 22-

3008, 3020(a)(1), 3020(a)(4). The Sexual Exploitation of Children is a crime

of violence, it is also an offense involving a minor victim under section

2251(a) and thus, under 18 U.S.C. § 3142(e)(3)(E), there is a rebuttable

presumption that no condition or combination of conditions will reasonably

assure the appearance of the person as required and the safety of the

community. This presumption “operate[s] at a minimum to impose a burden


                                                                                4
    Case 1:21-mj-00274-RMM Document 13 Filed 03/22/21 Page 5 of 9




of production on the defendant to offer some credible evidence contrary to

the statutory presumption.” United States v. Alatishe, 768 F.2d 364, 371 (D.C.

Cir. 1985); United States v. Portes, 786 F.2d 758, 764 (7th Cir. 1985)

(observing that the presumptions in § 3142(e) “are rebutted when the

defendant meets a burden of production by coming forward with some

evidence that he will not flee or endanger the community if released”); see also

United States v. Hir, 517 F.3d 1081, 1086 (9th Cir. 2008).

      In determining whether the defendant has overcome that presumption,

the Court must consider the following factors: (1) the nature and

circumstances of the offense charged; (2) the weight of the evidence against

the defendant; (3) the history and characteristics of the defendant; and (4) the

nature and seriousness of the danger to any person or the community that

would be posed by the defendant’s release. See 18 U.S.C. § 3142(g). United

States v. Stone, 608 F.3d 939, 945-46 (6th Cir. 2010) (“To rebut the

presumption, therefore, a defendant should ‘present all the special features of

his case’ that take it outside ‘the congressional paradigm.’”).

I. Analysis

      Mr. Moses submits that the presumption of dangerousness is rebutted

in this case because a combination of conditions that include evaluation and



                                                                                 5
     Case 1:21-mj-00274-RMM Document 13 Filed 03/22/21 Page 6 of 9




intensive therapy and treatment as determined by a trained professional,

home incarceration with GPS, limitations on internet access if appropriate

and allowances to leave only for court appearances, meetings with counsel,

meetings with the Pretrial Services Agency and medical appointments will

reasonably assure the safety of any other person and the community during

this pre-trial period while Mr. Moses enjoys the presumption of innocence.

Mr. Moses notes that the Government did not base its detention request in

this case on any risk of flight, and that the Pre-trial Services Report specifically

noted that Mr. Moses’ failure to appear risk is low.

A. Nature and Circumstances of the Charged Offense
and the Weight of the Evidence.

       A Statement of Facts has been filed with the Criminal Complaint. At

this Pre-trial stage Mr. Moses understands that there are certain presumptions

attached to the charges and statement of facts as posited in the complaint,

and makes no comment about the Government’s version of the case at this

point except to reiterate that the presumption of innocence is still applicable.

B. History and Characteristics of the Defendant




                                                                                   6
        Case 1:21-mj-00274-RMM Document 13 Filed 03/22/21 Page 7 of 9




          Mr. Moses is only 26 years old. He has no criminal record. ** The

criminal conduct alleged in this case occurred approximately three years prior

to Mr. Moses’ arrest. There have been no arrests or criminal convictions

between the date of the alleged charged offense and the present. Mr. Moses is

a college graduate, having completed his bachelor’s degree at Bowie State

University. Before his arrest he worked with Deloitte as a contractor for the

Federal Government. His parents are willing to act as custodians and or

guardians or in any capacity necessary to assure the Court that he will comply

with any pretrial conditions as ordered. He has a great deal of support from

his family and the community, and letters from members of the community

are attached as exhibits to this motion.

C. The Nature and Seriousness of the Danger to Any Person or the
Community

          Mr. Moses does not seek to minimize the nature and seriousness of the

charged offense.

                                    CONCLUSION

Mr. Moses is not a flight risk. He is a college graduate who was born and

raised in the Washington Metropolitan area, and has strong ties to the

community. Before his arrest Mr. Moses had a job as a contractor with the

**   He has a prior arrest for Soliciting a Prostitute in 2014.


                                                                                7
    Case 1:21-mj-00274-RMM Document 13 Filed 03/22/21 Page 8 of 9




federal government. Information about Dr. Berlin and his Institute is

included with this motion. Also included with this motion are letters from

members of the community who can attest to the fact that Mr. Moses is

reliable and dependable, willing and able to follow orders, and has the ability

and history of being responsible and complying with requirements and orders.

This demonstrates that he will comply with any pre-trial release conditions set

by the court. Three years have passed since the time of the allegations as

charged in the complaint—three years without any arrests or convictions for

Mr. Moses. If Mr. Moses is released with the condition that he undergo

evaluation by the National Institute for the Study, Prevention and Treatment

of Sexual Trauma, and be confined to home detention with any restrictions

that the Court deems necessary including GPS monitoring and release only

for Court Appearances, evaluation and any indicated therapy, attorney

meetings can be handled by remote technology. Consideration of the above

information, the applicable statutory factors and any other information that

Mr. Moses is allowed to present at a hearing on this motion, would

demonstrate that Mr. Moses can rebut the presumption that community

safety compels that he should be detained pending trial, because the

combination of the conditions above would appropriate limit his community



                                                                                  8
    Case 1:21-mj-00274-RMM Document 13 Filed 03/22/21 Page 9 of 9




interaction such that he would not need to come into contact with anyone

who might be of concern to the Court. Consequently, we ask that the Court

release Mr. Moses on conditions while this trial is pending, and that the

Court hold a hearing in this matter.

                                 Respectfully Submitted,


                                 __/s/_______________
                                 Wanda J. Dixon, Esq.
                                 Attorney for Defendant Moses
                                 The Dixon Law Firm, LLC
                                 1401 Mercantile Lane, Suite 381
                                 Largo, MD 20774
                                 DC Bar number 420242
                                 wdixon@thedixonlawfirm.law
                                 301-456-5156


                       CERTIFICATE OF SERVICE

      I hereby certify that on this 22nd day of March, 2021, the foregoing was

served by CM/ECF on all registered CMF users.




                                       __/s/_______________
                                       Wanda J. Dixon




                                                                             9
